|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

ROBERT N. SPANN, : Civi| No. 3:18-cv-421
Piamtirf § (Judge Mariam)
v. l
GENE BERDAN|ER, et al.,
Defendants
ORDER
AND NOW, this _§?é% day of January, 2019, upon consideration of Defendants’
motion (Doc. 14) for summary judgment, and for the reasons set forth in the Court’s
Memorandum of the same date, |T |S HEREBV ORDERED THAT:
1. The unopposed motion (Doc. 14) for summary judgment is GRANTED. The
C|erk of Court is directed to ENTER judgment in favor of Defendants and
against Piaintiff.

2. The C|erk of Court is further directed to CLOSE this action.

3. Any appeal from this Order is DEEMED frivolous and not in good faith. See
28 U.S.C. § 1915(a)(3).

 

Roi€en D.\MM
United States District Judge

 

